Exhibit 99.1 HELIX BIOPHARMA TO PRESENT AT MERRIMAN CURHAN FORD’S INVESTOR SUMMIT ON NOVEMBER 10TH (AURORA, Ontario) – Helix BioPharma Corp. (TSX, FSE: “HBP” / OTCQX: “HXBPF) today announced that John Docherty, president and chief operating officer, will present at Merriman Curhan Ford’s 6th annual Investor Summit on November 10, 2009 at 4:00 PM at the Sofitel Hotel in New York City.Mr. Docherty will provide an overview of the Company’s leading product development programs L-DOS47 and Topical Interferon Alpha-2b.The slide show portion of the presentation will be posted on the Company’s website, www.helixbiopharma.com, on November 10th, About Helix BioPharma Corp. Helix BioPharma Corp. is a biopharmaceutical company specializing in the field of cancer therapy.The Company is actively developing innovative products for the prevention and treatment of cancer based on its proprietary technologies.Helix’s product development initiatives include its novel L-DOS47 new drug candidate and its Topical Interferon
